UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


TYRONE GRANT,                                    §
                                                 §
                 Petitioner,                     §
                                                 §
versus                                           §   CIVIL ACTION NO. 1:18-CV-318
                                                 §
DIRECTOR, TDCJ-CID,                              §
                                                 §
                 Respondent.                     §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

         Petitioner Tyrone Grant, a prisoner confined at the Polunsky Unit of the Texas Department

of Criminal Justice, Correctional Institutions Division, proceeding pro se, brought this petition

for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

         The court referred this matter to the Honorable Zack Hawthorn, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders

of this court.     The magistrate judge recommends denying petitioner’s motion for default

judgment.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge

were filed by the parties.
                                        ORDER

      Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report of the magistrate judge (#22) is ADOPTED. Petitioner’s motion for

default judgment (#21) is DENIED.


       Signed this date
       Aug 16, 2019




                                           2
